 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          SHARA CAWLEY-BRUSO and                          CASE NO. C19-478 MJP
            MICHAEL BRUSO,
11                                                          ORDER GRANTING MOTION FOR
                                  Plaintiff,                EXTENSION OF TIME
12
                   v.
13
            RAY KLEIN, INC. dba
14          PROFESSIONAL CREDIT SERVICE,

15                                Defendant.

16

17
            This matter comes before the Court on Defendant’s Motion to Extend Time for Response
18
     to Plaintiffs’ Motion for Partial Summary Judgment Pursuant to FRCP 6(b)(1)(B). (Dkt. No.
19
     19.) Having reviewed the motion, the Response (Dkt. No. 21), and the related record, the Court
20
     GRANTS the motion and will allow the late filing of Defendant’s response brief.
21
            While the Court does not wish to punish Defense Counsel’s clients for their lawyer’s
22
     failure to properly calculate deadlines, the Court notes error in Defendant’s motion. The motion
23
     states: “Defendant’s Counsel noted their calendars (sic) as having a Response due by or on
24


     ORDER GRANTING MOTION FOR EXTENSION OF TIME - 1
 1   October 10, 2019 pursuant to Federal Rule of Civil Procedure 56(c)(1)(B), and Defendant filed

 2   its Response on October 10, 2019.” (Dkt. No. 19 at 1.) It should be noted that FRCP

 3   56(c)(1)(B) does not contain any reference to the timing of responses.

 4          The motion also states, “Defendant’s Counsel inadvertently failed to note the different

 5   response time stated in the Western District of Washington’s Local Rules at LCR 7(d)(3), which

 6   would have made the Response due on October 7, 2019.” (Id.) The motion implies that the two

 7   rules are in conflict. That is not the case. Only the Local Rule contains a directive as to when a

 8   response is due. It would have been more accurate for Defense Counsel to state that he failed to

 9   note the time properly rather than suggesting the rules led him astray.

10          As Plaintiffs’ Counsel points out, it is not the first time there has been a misreading of the

11   rules. (See Dkt. No. 11.) The Court suggests that Defense Counsel study both the federal and

12   local rules of civil procedure thoroughly before any additional filings are made.

13

14          The clerk is ordered to provide copies of this order to all counsel.

15          Dated October 15, 2019.



                                                           A
16

17
                                                           Marsha J. Pechman
18                                                         United States District Judge

19

20

21

22

23

24


     ORDER GRANTING MOTION FOR EXTENSION OF TIME - 2
